Citation Nr: 0616480	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-22 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
nerve condition, claimed as secondary to the service-
connected musculoskeletal low back condition.  

2.  Entitlement to service connection for a bilateral hip 
nerve condition, claimed as secondary to the service-
connected musculoskeletal low back condition.  

3.  Entitlement to service connection for a bilateral foot 
nerve condition, claimed as secondary to the service-
connected musculoskeletal low back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to April 
1996.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  In August 2002, in pertinent part, the 
RO denied the claims of entitlement to service connection for 
a bilateral knee nerve condition, a bilateral hip nerve 
condition, and a bilateral foot condition.  

In January 2004, the veteran presented personal testimony at 
a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

This case was previously before the Board.  In July 2004, the 
Board remanded the issues of entitlement to secondary service 
connection for the bilateral knee, the bilateral hip, and the 
bilateral foot for further development.  A review of the 
record demonstrates that the requested development has been 
accomplished.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The record does not contain competent medical evidence of 
an opinion that is probative of a current diagnosis of a 
bilateral knee nerve condition, which is proximately due to 
or aggravated by the service-connected musculoskeletal low 
back condition.  

3.  The record does not contain competent medical evidence of 
an opinion that is probative of a current diagnosis of a 
bilateral hip nerve condition, which is proximately due to or 
aggravated by the service-connected musculoskeletal low back 
condition.  

4.  The record does not contain competent medical evidence of 
an opinion that is probative of a current diagnosis of a 
bilateral foot nerve condition, which is proximately due to 
or aggravated by the service-connected musculoskeletal low 
back condition.  


CONCLUSIONS OF LAW

1.  A bilateral knee nerve condition, claimed as secondary to 
the service-connected musculoskeletal low back condition was 
not incurred in or aggravated by the veteran's period of 
active service, nor is the condition proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2005).  

2.  A bilateral hip nerve condition, claimed as secondary to 
the service-connected musculoskeletal low back condition was 
not incurred in or aggravated by the veteran's period of 
active service, nor is the condition proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2005).  

3.  A bilateral foot nerve condition, claimed as secondary to 
the service-connected musculoskeletal low back condition was 
not incurred in or aggravated by the veteran's period of 
active service, nor is the condition proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the his or her 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of entitlement to secondary service 
connection for a bilateral knee nerve condition, a bilateral 
hip nerve condition, and a bilateral foot nerve condition, 
claimed as secondary to the service-connected musculoskeletal 
condition of the low back, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event that service 
connection is granted for a disability or disabilities.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims of entitlement to secondary service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist in October 2003 and July 2004, subsequent to 
the RO's initial unfavorable decisions.  

The Board concludes that the discussions contained in the 
RO's August 2002 rating decision, the December 2002 Statement 
of the Case (SOC), correspondence issued in October 2003 and 
July 2004, which pertains to the requirements of VCAA and 
VA's duty to assist, and the November 2005 Supplemental 
Statement of the Case (SSOC), informed the veteran of the 
information and evidence necessary to substantiate the claims 
and complied with VA's notification requirements.  

Specifically, the Board concludes that the discussions 
contained in the RO's decision, SOC, SSOC, and the October 
2003 and July 2004 correspondences informed the veteran of 
why the evidence on file was insufficient to grant the 
claims; what evidence the record revealed; what VA was doing 
to develop the claims; and what information and evidence was 
necessary to substantiate the claims.  The correspondence 
pertaining to VCAA specifically informed the veteran of what 
she should do in support of the claim, where to send the 
evidence, and what she should do if she had questions or 
needed assistance.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was also informed to essentially submit 
everything in her possession with regard to establishing 
evidence that is necessary to substantiate the claims.  

Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of the claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, VA medical treatment 
records, and non-VA medical records.  The veteran has not 
identified any additional evidence pertinent to the claims, 
which is not already associated with the claims file, and 
there are no additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

At the outset, the Board notes that entitlement to service 
connection has been granted for a musculoskeletal low back 
condition; a left knee condition, status-post injury, to 
include tendonitis; right knee strain; tarsal tunnel syndrome 
of the left ankle; and tarsal tunnel syndrome of the right 
ankle.  As indicated in numerous statements received by the 
veteran, the veteran essentially maintains that she currently 
suffers from a bilateral knee nerve condition, bilateral hip 
nerve condition, and a bilateral foot nerve condition which 
is proximately due to or aggravated by the service-connected 
musculoskeletal condition involving the low back.  

The veteran contends that the pain in her back radiates down 
to the legs and hips, and down to the knees and to the feet.  
It is also her contention that the pain and the various 
sensations, which she describes as feelings of her hips being 
dislocated and needles in the bottoms of the feet, are 
attributable to a nerve compression in her lower back.  (See 
the veteran's statements in support of the claims, dated in 
December 2001, December 2002, September 2002, and October 
2003).  

The copy of the January 2004 transcript of the Travel Board 
hearing shows that the veteran described her symptoms to the 
undersigned and testified that a medical doctor informed her 
that the problems involving the nerves in the lower 
extremities were due to the low back condition.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  In order to establish service connection for the 
claimed disorder, the following must be present: medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for a disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2005).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.  

Service medical records show that the veteran complained of 
pain in the left knee and the right knee on several 
occasions.  There is also reference to the veteran 
complaining of pain in the ankle and the pelvic area.  Note 
that there is no post-service evidence which contains a 
competent medical opinion that links a current diagnosis of a 
bilateral knee nerve condition, a bilateral hip nerve 
condition, and/or a bilateral foot nerve condition to any 
documentation noted in the veteran's service medical records.  
Moreover, the veteran has not alleged that the claimed 
bilateral knee nerve condition, bilateral hip nerve 
condition, and/or bilateral foot nerve condition is related 
to her period of active service.  Instead, she claims 
entitlement to service connection on a secondary basis only.  

The issue for consideration is whether the post-service 
medical records demonstrate that the veteran suffers from a 
bilateral knee, bilateral hip, and/or bilateral foot 
condition which are proximately due to the service-connected 
low back condition.  

There are numerous medical records that are associated with 
the veteran's claims file.  The Board carefully reviewed the 
following relevant post-service medical records: the records 
from Summerlin Hospital Medical Center, dated in July 2001 to 
October 2001; records from Mountain View Hospital, dated from 
July 2001 to September 2001; VA medical records from the VA 
Medical Center (VAMC) in Las Vegas, dated through April 2000; 
medical records from M. I. Hyson, M.D., dated in March 2002 
and October 2004; medical records from D. Lanzkowsky, M.D. at 
Centennial Spine and Pain Center, dated in February, March 
and April 2004; medical records from Jerrold M. Sherman, 
M.D., dated in October 2004; and VA examination reports and 
medical opinions, dated in March 2002, October 2004, October 
2005, and November 2005.  

Note that the VA medical treatment records, with dates 
beginning in May 1997 (dated through April 2000), primarily 
show treatment for disabilities that are not currently on 
appeal before the Board.  After carefully reviewing these 
records, the Board finds that these medical records do not 
provide any helpful insight as to whether the claimed 
conditions are proximately due to or aggravated by the 
service-connected musculoskeletal low back condition.  

The following discussion details the pertinent evidence which 
address the issue for consideration.  On July 22, 2001, the 
veteran was admitted to Mountain View Hospital with an 
admission diagnosis of intractable back pain.  She was 
evaluated for bilateral lower extremity weakness.  Thereafter 
she was transferred for insurance purposes and admitted to 
Summerlin Hospital Medical Center on July 23, 2001 for low 
back pain.  The records associated with the hospitalization 
show that she experienced radiating pain into the lower 
extremities.  At discharge on July 25, 2001, the veteran did 
not have a neurological deficit.  (See medical records from 
Summerlin Hospital Medical Center and Mountain View Hospital, 
with dates beginning in July 2001.)

The March 2002 report of consultation and electrodiagnostic 
studies from M. I. Hyson, M.D., states that the veteran 
suffers from low back pain and that she experiences tingling 
of the right leg and tingling of both feet, with the right 
side noted as worse than the left side.  The motor 
examination revealed diminished right ankle reflex and there 
was diminished pinprick sensation of the right leg.  Nerve 
conduction studies (NCS) and an electromyography (EMG) was 
performed.  

The report also shows that M. I. Hyson, M.D. documented that 
the claims file was reviewed.  The medical doctor stated that 
the EMG is performed in the key muscle groups of both lower 
extremities and paraspinal muscles, and reveals decreased 
numbers in motor unit action potentials with polyphasics in 
the right posterior tibials, gastrocnemius, and extensor 
digitorum brevis muscles.  The impression was that there is 
clinical and electrodiagnostic evidence which is consistent 
with a right S1 radiculopathy.  

The veteran underwent VA examination on two occasions in 
March 2002.  The March 2002 VA examination report which shows 
that she presented for evaluation of low back pain and 
bilateral sciatica, the veteran related that she was treated 
for radiating low back pain, into the legs, with epidural 
steroid injections.  After undergoing an epidural steroid 
injection in October 2001 she no longer experienced radicular 
pain into the legs, but continued to have pain and numbness 
in both of her heels.  The veteran complained of decreased 
sensation of both of her heels, but otherwise sensation to 
her legs and feet were normal.  After physical examination of 
the veteran, the examiner diagnosed the veteran as having low 
back pain with muscle spasm and painful limited spine motion 
with complaints of numbness in both heels, but the veteran 
did not have any hard neurologic deficits.  The examiner 
documented that the claims file was reviewed.  

The additional March 2002 VA examination report shows that 
the veteran presented for evaluation of both feet, both 
hands, the back, the left knee, and sciatica.  After 
performing a physical examination, in pertinent part, the 
examiner diagnosed the veteran as having left knee status-
post arthroscopic surgery for chondromalacia patella, without 
neurologic or mechanical deficit.  The examiner documented 
that the claims file was reviewed.  

The medical reports from D. Lanzkowsky M. D. at Centennial 
Spine and Pain Center, dated in February and March 2004, show 
that the veteran complained of back pain which radiates into 
the lower extremities.  The medical doctor diagnosed the 
veteran as having lumbar enthesopathy and lumbar 
radiculopathy.  The medical record from D. Lanzkowsky M. D., 
dated in April 2004, states that the veteran has right S1 
radiculopathy as a result of her lumbar spine pathology.  

The October 2004 medical report from M. I. Hyson, M.D. shows 
that the veteran complained of electric shocks radiating down 
the legs to the plantar surfaces of the feet and severe lower 
pain.  On sensory examination, there was evidence of 
diminished pinprick sensation of the right leg.  The examiner 
stated that there was clinical and electrodiagnostic evidence 
consistent with a left S1 radiculopathy and lumbar disc 
disease.  There was no evidence of neuropathy.  

The veteran underwent VA examination on two occasions in 
October 2004.  The October 2004 VA examination which 
addresses the low back, both knees, both hips, and both feet, 
shows that the veteran maintains that the conditions are 
related to the lumbar spine, low back pain condition.  The 
examiner documented that the claims file was reviewed.  The 
veteran described her complaints and symptoms.  The examiner 
diagnosed the veteran as having a normal right hip, a normal 
left hip, a normal right knee, and a left knee with well-
healed scars, status post partial meniscectomy without 
neurological or mechanical deficit.  The examiner stated that 
there is no evidence of any neurologic impairment involving 
the lower extremities and that the reflexes are normal, as 
are the muscle girth and normal straight leg raising is to 90 
degrees.  

The examiner further stated that the veteran's present 
complaints regarding her hips, knees are unrelated to any 
injury or condition resulting from her period of active 
service.  The left knee injuries and surgery has not resulted 
in any limited motion or any muscle weakness, and the muscle 
girths are all normal and there is no evidence of 
inflammation within the left knee, all of which indicates 
that the left knee complaints are not associated with 
abnormal standing or walking, which might place additional 
abnormal stresses across various joints, but does not appear 
to be the case at the present time.  

The examiner of the October 2004 VA examination which shows 
that the veteran presented for evaluation of a bilateral foot 
condition, diagnosed the veteran as having a normal right 
foot and a normal left foot.  The examiner stated that the 
veteran's bilateral foot complaints are not associated with 
any lumbar spine injury and that her pain complaints are not 
radicular in nature nor associated with any reflex changes  
nor any muscle wasting.  

On VA peripheral nerves examination, dated in October 2005, 
an EMG study and NCS were performed.  The examiner stated 
that the EMG study of the bilateral extremities was normal.  
The veteran's reported medical history indicates that she was 
hospitalized in July 2001 for a sudden onset of low back pain 
and severe bilateral lower extremity pain for 3 days.  The 
history also shows that the veteran suffered trauma to the 
nerve when she experienced an onset of bilateral lower 
extremity electrical pain when moved to transfer to an 
ambulance on a back board.  

The VA peripheral nerves examination is associated with an 
October 2005 EMG consult.  In the EMG consult report, the 
examiner stated that there was an inability to demonstrate 
signs of radiculopthy in either leg, acute or chronic.  
Clinically, there was no evidence of weakness and there were 
no reflex abnormalities which would point to radiculopathy.  
It is further noted that the distribution of the numbness and 
tingling did not match any of the classic dermatomes.  In 
pertinent part, the diagnosis was paresthesias (782.0) - 
normal electrodiagnostic testing and neurologic examination.  

The November 2005 VA report states that the veteran is 
diagnosed as having right lower extremity deconditioning and 
the etiology of the problem is noted as sudden onset when 
transferred by emergency medical services (EMS); no nerve 
dysfunction.  She was also diagnosed as having left lower 
extremity deconditioning and the etiology of the problem is 
also noted as sudden onset when transferred by EMS; no nerve 
dysfunction.  

The medical opinion states that the veteran does not have 
neurologic impairment of the right and/or left lower 
extremities which is caused by or the result of the back 
condition.  The report shows that the rationale for the 
opinion is based on the negative findings of the EMG study.  
The EMG was negative for any motor or sensory deprivation of 
the lower extremities.  It is noted that the examination is 
very subjective and results are not empirical.  

In view of the foregoing, the determinative issue is whether 
the aforementioned records include competent medical evidence 
of a medical opinion which is probative of a current 
diagnosis of a bilateral knee nerve condition, bilateral hip 
nerve condition, and/or a bilateral foot nerve condition that 
is proximately due to or aggravated by the service-connected 
musculoskeletal low back condition.  

The Board points out that the March 2002 and October 2004 
statements from M. I. Hyson, M.D. and the April 2004 medical 
diagnosis and opinion from D. Lanzkowsky, M.D. contain 
conflicting findings as compared to the medical findings and 
opinions contained in the October 2004, October 2005, and 
November 2005 VA examination reports, which are all stated in 
detail above.  Note that the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The Board has an obligation to weigh any contrasting 
or conflicting medical diagnoses or opinions.  See Schoolman 
v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 
Vet. App. 22, 0 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

As a reminder, entitlement to secondary service connection 
requires a competent nexus opinion, which tends to 
demonstrate that a current disability is proximately due to 
or aggravated by a service-connected disability.  The Board 
notes that the March 2002 and October 2004 statements from M. 
I. Hyson, M.D. show that EMG and NCS were performed and the 
medical doctor stated that there was clinical and 
electrodiagnostic evidence which is "consistent" with a 
left S1 radiculopathy and a right S1 radiculopathy.  While 
the medical doctor essentially provided a diagnosis of S1 
radiculopathy, the medical doctor did not, however, state 
that the findings were attributable to the bilateral knee, 
hip and foot, as claimed by the veteran, or that the S1 
radiculopathy results in a disability which is proximately 
due to or aggravated by the veteran's service-connected 
musculoskeletal low back condition.  

Therefore, the March 2002 and October 2004 statements from M. 
I. Hyson, M.D. are not probative of an opinion which would 
tend to link a bilateral knee nerve condition, bilateral hip 
nerve condition, and/or a bilateral foot nerve condition to 
the service-connected musculoskeletal low back condition.  

The Board finds that the October 2002, October 2004, October 
2005 and November 2005 VA examination reports and opinions 
are consistent to the extent that none of the reports 
objectively note that the veteran suffers from neurological 
deficit of the lower extremities.  These examination reports 
and opinions are also consistent to the extent that none of 
the opinions relate a current diagnosis of a bilateral knee 
nerve condition, bilateral hip nerve condition, and/or a 
bilateral foot nerve condition to the service-connected 
musculoskeletal low back condition.  

The only opinion of record that tends to contradict the 
October 2002, October 2004, October 2005 and November 2005 VA 
examination findings and opinions is the April 2004 opinion 
from D. Lanzkowsky, M.D., which essentially states that the 
veteran has right S1 radiculopathy as a result of her lumbar 
spine pathology.  The Board, however, finds that this opinion 
lacks probative value.  

For the purposes of establishing entitlement to secondary 
service connection for the bilateral knee, hip, and/or foot, 
the April 2004 opinion is incomplete.  The opinion only 
addressed the veteran's right side; the left side is not 
addressed.  A review of the April 2004 opinion also shows 
that the examiner did not provide a rationale for the opinion 
expressed.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) (the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence).  See also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion.").  
The April 2004 opinion was not accompanied by clinical 
findings, such as an EMG study or NCS.  

In contrast, the October and November 2005 VA opinions were 
based on EMG findings.  Moreover, in the October 2005 
examination report, the examiner provided a rationale for the 
opinion expressed, stating that clinically, there is no 
weakness and no reflex abnormalities which would point to 
radiculopathy, and that the distribution of the numbness and 
tingling did not match any of the dermatomes.  In the 
November 2005 VA report, the examiner expressly stated that 
the rationale for the opinion expressed was based on an EMG 
report which was negative for any motor or sensory 
deprivation of the lower extremities.  

Consequently, the Board finds that the April 2004 opinion 
from D. Lanzkowsky, M.D. lacks probative value.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

As a final note, the Board does not doubt the sincerity of 
the veteran's belief that she does, in fact, suffer from a 
bilateral knee nerve condition, a bilateral hip nerve 
condition, and/or a bilateral foot nerve condition, which is 
proximately due to or aggravated by the service-connected 
musculoskeletal low back condition.  However, as a layman 
without the appropriate medical training and expertise, she 
is not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board concludes that the record lacks competent medical 
evidence of an opinion which is probative of a nexus between 
a currently diagnosed bilateral knee nerve condition, 
bilateral hip nerve condition, and/or a bilateral foot nerve 
condition and the service-connected musculoskeletal low back 
condition.  In the absence of the requisite nexus opinion, 
the claims for entitlement to secondary service connection 
must be denied.  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to secondary service connection.  38 U.S.C.A. § 
1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a bilateral knee nerve 
condition, claimed as secondary to the service-connected 
musculoskeletal low back condition is denied.  

Entitlement to service connection for a bilateral hip nerve 
condition, claimed as secondary to the service-connected 
musculoskeletal low back condition is denied.  

Entitlement to service connection for a bilateral foot nerve 
condition, claimed as secondary to the service-connected 
musculoskeletal low back condition is denied.  



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


